 


 HR 8900 ENR: Further Continuing Appropriations Act, 2021, and Other Extensions Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 8900 
 
AN ACT 
Making further continuing appropriations for fiscal year 2021, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Further Continuing Appropriations Act, 2021, and Other Extensions Act. 2.Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
 
Division A—Further Continuing Appropriations Act, 2021 
Division B—Health Extenders 
Title I—Medicare and Medicaid Extenders 
Title II—Public Health Extenders and Food and Drug Administration Provisions 
Title III—Offsets 
Title IV—Budgetary Effects 
3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. AFurther Continuing Appropriations Act, 2021 101.The Continuing Appropriations Act, 2021 (division A of Public Law 116–159) is amended by striking the date specified in section 106(3) and inserting December 18, 2020. 
This division may be cited as the Further Continuing Appropriations Act, 2021. BHealth Extenders IMedicare and Medicaid Extenders 1101.Extension of the work geographic index floor under the medicare programSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)), as amended by section 3801 of the CARES Act (Public Law 116–136) and section 2201 of the Continuing Appropriations Act, 2021 and Other Extensions Act (Public Law 116–159), is amended by striking December 12, 2020 and inserting December 19, 2020. 
1102.Extension of funding outreach and assistance for low-income programs 
(a)State health insurance programsSubsection (a)(1)(B)(xi) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act (Public Law 111–148), section 610 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), section 1110 of the Pathway for SGR Reform Act of 2013 (Public Law 113–67), section 110 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), section 208 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), section 50207 of division E of the Bipartisan Budget Act of 2018 (Public Law 115–123), section 1402 of division B of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019 (Public Law 116–59), section 1402 of division B of the Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019 (Public Law 116–69), section 103 of division N of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), section 3803 of the CARES Act (Public Law 116–136), and section 2203 of the Continuing Appropriations Act, 2021 and Other Extensions Act (Public Law 116–159), is amended by striking December 11 and inserting December 18.  (b)Area agencies on agingSubsection (b)(1)(B)(xi) of such section 119, as so amended, is amended by striking December 11 and inserting December 18.  
(c)Aging and disability resource centersSubsection (c)(1)(B)(xi) of such section 119, as so amended, is amended by striking December 11 and inserting December 18.  (d)Contract with the national center for benefits and outreach enrollmentSubsection (d)(2)(xi) of such section 119, as so amended, is amended by striking December 11 and inserting December 18.  
1103.Extension of funding for quality measure endorsement, input, and selectionSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)) is amended by striking December 11 each place such phrase appears and inserting December 18 in each such place.  1104.Extension of community mental health services demonstration programSection 223(d)(3) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note), as amended by Public Law 116–159, is amended by striking December 11 and inserting December 18. 
1105.Extension of spousal impoverishment protections 
(a)In generalSection 2404 of the Patient Protection and Affordable Care Act (42 U.S.C. 1396r–5 note), as amended by Public Law 116–159, is amended by striking December 11 and inserting December 18. (b)Rule of constructionNothing in section 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) or section 1902(a)(17) or 1924 of the Social Security Act (42 U.S.C. 1396a(a)(17), 1396r–5) shall be construed as prohibiting a State from— 
(1)applying an income or resource disregard under a methodology authorized under section 1902(r)(2) of such Act (42 U.S.C. 1396a(r)(2))— (A)to the income or resources of an individual described in section 1902(a)(10)(A)(ii)(VI) of such Act (42 U.S.C. 1396a(a)(10)(A)(ii)(VI)) (including a disregard of the income or resources of such individual's spouse); or 
(B)on the basis of an individual's need for home and community-based services authorized under subsection (c), (d), (i), or (k) of section 1915 of such Act (42 U.S.C. 1396n) or under section 1115 of such Act (42 U.S.C. 1315); or (2)disregarding an individual's spousal income and assets under a plan amendment to provide medical assistance for home and community-based services for individuals by reason of being determined eligible under section 1902(a)(10)(C) of such Act (42 U.S.C. 1396a(a)(10)(C)) or by reason of section 1902(f) of such Act (42 U.S.C. 1396a(f)) or otherwise on the basis of a reduction of income based on costs incurred for medical or other remedial care under which the State disregarded the income and assets of the individual's spouse in determining the initial and ongoing financial eligibility of an individual for such services in place of the spousal impoverishment provisions applied under section 1924 of such Act (42 U.S.C. 1396r–5). 
1106.Extension of delay of DSH reductionsSection 1923(f)(7) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended by striking December 12 each place such phrase appears and inserting December 19 in each such place. 1107.Extension of Money Follows the PersonSection 6071(h)(1)(H) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by striking December 11 and inserting December 18.  
IIPublic Health Extenders and Food and Drug Administration Provisions 
APublic Health Extenders 
1201.Extending funding for community health centers, National Health Service Corps, and Teaching Health Center GME 
(a)Community health centersSection 10503(b)(1)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(F)) is amended— (1)by striking $789,041,096 and inserting $865,753,425; and 
(2)by striking December 11, 2020 and inserting December 18, 2020. (b)National health service corpsSection 10503(b)(2)(H) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)(H)) is amended— 
(1)by striking $61,150,685 and inserting $67,095,890; and (2)by striking December 11, 2020 and inserting December 18, 2020. 
(c)Teaching health centers that operate graduate medical education programsSection 340H(g)(1) of the Public Health Service Act (42 U.S.C. 256h(g)(1)) is amended— (1)by striking $24,953,425 and inserting $27,379,452; and 
(2)by striking December 11, 2020 and inserting December 18, 2020. (d)Application of provisionsAmounts appropriated pursuant to the amendments made by this section for the period beginning on December 11, 2020, and ending on December 18, 2020, shall be subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act. 
(e)Conforming amendmentsParagraph (4) of section 3014(h) of title 18, United States Code, as amended by section 3831(e) of the CARES Act (Public Law 116–136), is amended— (1)by striking Social Services Act,, and inserting Social Services Act,; and 
(2)by striking and section 2101 of the Continuing Appropriations Act, 2021 and Other Extensions Act and inserting section 2101 of the Continuing Appropriations Act, 2021 and Other Extensions Act, and section 1201(d) of the Further Continuing Appropriations Act, 2021, and Other Extensions Act. 1202.Diabetes programs (a)Special diabetes programs for type I diabetesSection 330B(b)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(D)) is amended— 
(1)by striking $29,589,042 and inserting $32,465,753; and (2)by striking December 11, 2020 and inserting December 18, 2020. 
(b)Special diabetes programs for IndiansSection 330C(c)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(D)) is amended— (1)by striking $29,589,042 and inserting $32,465,753; and 
(2)by striking December 11, 2020 and inserting December 18, 2020. 1203.Personal responsibility education; sexual risk avoidance education (a)Sexual risk avoidance educationSection 510 of the Social Security Act (42 U.S.C. 710) is amended by striking December 11, 2020 each place it appears and inserting December 18, 2020. 
(b)Personal responsibility educationSection 513 of the Social Security Act (42 U.S.C. 713) is amended by striking December 11, 2020 each place it appears and inserting December 18, 2020. BFood and Drug Administration Provisions 1211.Rare pediatric disease priority review voucher extensionSection 529(b)(5) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360ff(b)(5)) is amended— 
(1)by striking December 11, 2020 each place it appears and inserting December 18, 2020; and  (2)in subparagraph (B), by striking December 11, 2022 and inserting December 18, 2022.  
IIIOffsets 
1301.Transparency of medicare secondary payer reporting informationSection 1862(b)(8)(G) of the Social Security Act (42 U.S.C. 395y(b)(8)(G)) is amended— (1)by striking information.—The Secretary and inserting 
information.— (i)In generalThe Secretary; and 
(2)by adding at the end the following new clause:  (ii)Specified informationIn responding to any query made on or after the date that is 1 year after the date of the enactment of this clause from an applicable plan related to a determination described in subparagraph (A)(i), the Secretary, notwithstanding any other provision of law, shall provide to such applicable plan— 
(I)whether a claimant subject to the query is, or during the preceding 3-year period has been, entitled to benefits under the program under this title on any basis; and (II)to the extent applicable, the plan name and address of any Medicare Advantage plan under part C and any prescription drug plan under part D in which the claimant is enrolled or has been enrolled during such period.. 
1302.Dispensation of narcotic drugs for the purpose of relieving acute withdrawal symptoms from opioid use disorderNot later than 180 days after the date of enactment of this Act, the Attorney General shall revise section 1306.07(b) of title 21, Code of Federal Regulations, so that practitioners, in accordance with applicable State, Federal, or local laws relating to controlled substances, are allowed to dispense not more than a three-day supply of narcotic drugs to one person or for one person’s use at one time for the purpose of initiating maintenance treatment or detoxification treatment (or both). 1303.Medicaid Improvement FundSection 1941(b)(3)(A) of the Social Security Act (42 U.S.C 1396w–1(b)(3)(A)) is amended by striking $3,446,000,000 and inserting $3,464,000,000.  
IVBudgetary Effects 
1401.Budgetary effects 
(a)Statutory PAYGO ScorecardsThe budgetary effects of this division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. (b)Senate PAYGO ScorecardsThe budgetary effects of this division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). 
(c)Classification of Budgetary EffectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division shall not be estimated— (1)for purposes of section 251 of such Act; and 
(2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 